Citation Nr: 1415341	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-43 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disability, including  post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to September 1979.

This matter comes before the Board of Veterans Appeals (Board) from a January 2010 rating from the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for an anxiety disorder, PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not diagnosed during service or until several years after discharge from service, and there is no competent evidence that relates hypertension to service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran was provided with VCAA notice letters in October 2009 and November 2009 prior to the initial adjudication of these claims in January 2010.  These letters notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b) ; see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, including obtaining service department records, VA records, private records and Social Security records.  38 C.F.R. § 3.159(c).  The Board notes that an etiological opinion has not been obtained for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of hypertension, there is no true indication this disability is associated with service.  There is no evidence of hypertension in service or within the first post-service year.  In view of the absence of findings of hypertension in service and the first suggestion of pertinent disability after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

Neither the Veteran nor his representative asserts VA failed to assist him with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, VA may address the merits of the appeal without prejudice to the Veteran.  Id.  

Service Connection

The Board has reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) . 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1   (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374   (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran seeks service connection for hypertension.  The presumption of service connection for hypertension manifested within one year of discharge pursuant to 38 C.F.R. §§ 3.307, 3.309 (2013) does not apply in the present case as hypertension did not manifest until many years after discharge, as discussed below. 

Service treatment records are negative for any findings of hypertension.  In fact, the first indication in the record of hypertension was not until sometime in 2006, with an August 2006 record relating a diagnosis of hypertension made in April 2006.  Thereafter the treatment records show a diagnosis of hypertension in his medical history/problem lists.  None of the records showing a diagnosis of hypertension provide any medical opinion linking this diagnosis to his period of active service that ended in September 1979.

Based on the evidence, the Board finds that service connection for hypertension is unwarranted.  Service treatment records are negative for any findings of hypertension and the first indication of a disability was not until 2006.  This is more than 25 years after active service discharge.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim. 

The Board declines to obtain a medical nexus opinion with respect to the Veteran's service connection claim because there is no evidence of pertinent disability in service or for over 25 years following service.  Thus, while there is current evidence of hypertension, there is no true indication that a disability is associated with service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the absence of findings of hypertension in service and the lack of diagnosis of the claimed disability until several years post-service, any opinion relating pertinent disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility. See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2). 

While the Veteran is competent to attest to his observations of his disability, he is not competent to render an opinion that he currently has hypertension related to service.  He does not have the requisite medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, the Board again notes that the Veteran was invited to submit evidence of a nexus between his hypertension and active service in VCAA notice letters in October 2009 and November 2009, but he has not done so.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

The Board finds that a remand is necessary to obtain a medical examination to ascertain the nature and etiology of his claimed psychiatric disorder.  The record reflects that he sustained multiple disciplinary actions for various infractions, culminating in a discharge by reason of unsuitability.  He was found to have no disqualifying mental disease or condition in a September 1979 psychiatric evaluation, which also noted a pre-service history of violent behavior prior to age 14.  Subsequent records including VA records, show various diagnoses including anxiety disorder, mood disorder, major depressive disorder, schizophrenia, and  schizoaffective disorder.   The records also show a diagnosis of borderline personality disorder.  

The veteran has alleged that he has PTSD, and cited symptoms including being unable to tolerate crowds, and an inability to get along with people to hold a job, but has not named specific stressors.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Therefore, the Board has characterized this issue as set forth above.

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the claim that currently remains on appeal.  If service connection for a psychiatric disability is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide details of his claimed stressors.  If he provides information that would lead to further development (e.g. under the provisions of 38 C.F.R. § 3.304(f)(3) and VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) or any other basis) that development should be accomplished.  

2.  After completing the development requested above, and any additional development deemed necessary, schedule the veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether there is any alleged stressor found to be established by the record sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and any one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

If PTSD is not diagnosed, the examiner should determine whether there are additional psychiatric disorders, and if so, the examiner should opine as to whether any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting service, was/were aggravated thereby.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions. 

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal. If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


